Dismissed and Memorandum Opinion filed March 11, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01003-CV
____________
 
IN THE INTEREST OF N.S.S., a child
 
 

 
On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2008-03793J
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed November 17, 2009,
terminating appellant Martece Saddler’s parental rights. The clerk’s record was
due January 18, 2010, but it has not been filed. The clerk responsible for
preparing the record in this appeal informed the court that appellant has not
filed a pauper’s affidavit and she did not make arrangements to pay for the
record. 
On February 10, 2010, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment. See Tex. R.
App. P. 37.3(b). No response
was filed.
In addition, our records show that appellant has not paid the
$175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann..
' 51.207 (Vernon 2005) (same). On
December 22, 2009, notification was transmitted to the parties that the filing
fee is past due and the appeal is subject to dismissal. No response was filed.
Appellant has not paid the filing fee or provided this court
with proof of payment for the record. Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.